DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3-6 were previously pending and subject to a non-final office action mailed 04/14/2022. Claims 1 and 5-6 were amended; no claim was cancelled or added in a reply filed 07/08/2022. Therefore claims 1 and 3-6 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p.8-10, filed 07/08/2022, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1 and 3-6 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1/5/6 recite “request the electric vehicle to transmit the history of the position information of the vehicle at the timing when the vehicle is returned and shifted from a IG-ON state to a IG-OFF state”. The limitation is new matter because Examiner is unable to find any support for it in the specification. The closest support Examiner could find is in paragraph 102 which only discloses that “When vehicle 200 is returned to a station, vehicle 200, in response to a request received from management server 100, associates the history of the positional information of vehicle 200 stored in storage 206 with a user ID and thus transmits it via communication device 202 to management server 100.” 
The paragraph does not disclose that the vehicle’s ignition is turned from “IG-On” to “IG-OFF” state when the location report is sent. As such, the limitation is new matter.
Claims 3-4 are also rejected under 112a for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1/5/6 recite “determine whether or not the movement range during the rent of the electric vehicle is used in the selected movement range based on the received history of the position information of the electric vehicle after the electric vehicle transmits the history of the position information of the vehicle stored in the storage unit of the electric vehicle during the rent to the management server in response to the request from the management server”. The bolded limitation lacks antecedent basis. For examination purposes, the limitation will be interpreted to mean “determine whether or not the movement range during a rental period of the electric vehicle is used in the selected movement range based on the received history of the position information of the electric vehicle after the electric vehicle transmits the history of the position information of the vehicle stored in the storage unit of the electric vehicle during the rental period to the management server in response to the request from the management server”.
Claims 3-4 are also rejected under 112b for failing to cure the deficiency above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628